Citation Nr: 0628023	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.  

(The issue of whether there was clear and unmistakable error 
in a January 1981 Board decision, which denied entitlement to 
service connection for low back disability, is adjudicated in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2002 by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before a Veterans Law Judge. 
A copy of the transcript of that hearing is of record.

By correspondence dated November 9, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The Board notes that the original appeal included the issue 
of whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  In a December 2005 decision, the Board 
reopened the claim and remanded the service connection issue 
to the RO for further development.  In an April 2006 
decision, the RO granted service connection as to this issue. 
This decision represents a full grant of benefits and 
therefore, entitlement to service connection for a low back 
disability is no longer on appeal.


FINDING OF FACT

In a May 2006 written communication, the veteran indicated 
that he wished to withdraw his appeal on the issue of 
entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to a rating in excess of 
10 percent for traumatic arthritis of the right knee.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement dated May 11, 2006, the veteran 
specifically stated that he wished to withdraw his appeal as 
to the issue of entitlement to a rating in excess of 10 
percent for traumatic arthritis of the right knee.  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.






ORDER

The appeal as to the issue of entitlement to a rating in 
excess of 10 percent for traumatic arthritis of the right 
knee is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


